Citation Nr: 0821028	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  97-13 723	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an eye disorder.

REPRESENTATION

Appellant represented by:	Robert F. Kampfer, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION


The appellant served on active duty from September 1961 to 
April 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board denied the appellant's claim in March 2005. The 
appellant appealed to the Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court vacated and 
remanded, in part, and affirmed, in part, that decision.  In 
November 2007, the Court entered judgment and in January 
2008, the appellant's counsel notified the Court that the 
veteran had died in May 2007.

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1961 to April 1996.

2.	On January 2, 2008, the veteran's attorney notified the 
Court that the appellant had died in May 2007; the Court 
dismissed the appeal and returned the case to the Board.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


